Citation Nr: 0001087	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-32 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from August 1989 to January 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Nashville, Tennessee, Regional Office, which, in part, 
increased an evaluation for lumbosacral strain from 10 
percent to 20 percent, effective July 24, 1995.  Jurisdiction 
over the case was subsequently transferred to the Montgomery, 
Alabama, Regional Office (RO).  A "Travel Board hearing" 
was held in October 1999 before the undersigned Board member.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The appellant's service-connected lumbosacral strain (the 
only low back disability for which service connection is in 
effect) is manifested primarily by complaints of low back 
pain and occasional paravertebral muscle spasms, slight 
lumbar area tenderness, and no more than moderately 
restricted overall back motion.  

3.  There is no clinical evidence of listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of the joint space, or abnormal mobility on 
forced motion.  No neurological deficits attributable to the 
service-connected low back disability have been clinically 
reported.  

4.  Any lumbosacral strain or restricted overall low back 
motion cannot be reasonably characterized as more than 
moderate in degree.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's claim for an 
increased disability evaluation for lumbosacral strain is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that the claim is plausible.  See also Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997).  This being so, the 
Board must examine the record and determine whether the VA 
has any further obligation to assist in the development of 
this claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this disability rating claim 
have been properly developed and that no useful purpose would 
be served by remanding said issue with directions to provide 
further assistance to the appellant.  A comprehensive medical 
history and detailed findings regarding his service-connected 
lumbosacral strain over the years are documented in the 
medical evidence.  A VA orthopedic examination was conducted 
in 1998 and was sufficiently detailed and comprehensive in 
describing the nature and severity of said disability; and it 
is not otherwise contended.  There is no indication that more 
recent, relevant medical records exist that would indicate a 
greater degree of severity with respect to the service-
connected lumbosacral strain than that shown on said 
examination.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to this disability rating issue, and that the 
duty to assist appellant as contemplated by 38 U.S.C.A. 
§ 5107(a) has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected lumbosacral 
strain in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  In 
rendering a decision on this disability rating issue on 
appeal, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  

The Board has also considered the appropriateness of rating 
appellant's service-connected low back disability under all 
potentially applicable diagnostic codes.  However, the only 
back disability for which service connection is currently in 
effect is lumbosacral strain.  Diagnostic Code 5295 
specifically applies to rating lumbosacral strain.  A 
20 percent evaluation may be assigned for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  Moderate limitation of motion 
of the lumbar segment of the spine may be assigned a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. Part 4, Code 5292.  

Appellant contends, in essence, that his service-connected 
low back disability is of such severity as to warrant a 
higher evaluation.  Appellant's service medical records 
reveal complaints and treatment for low back pain after 
various injuries in the early 1990's.  Diagnoses included 
chronic lumbosacral strain with right sciatica; and 
adolescent idiopathic scoliosis.  However, it is reiterated 
that lumbosacral strain is the only low back disability for 
which service connection is in effect.  

On June 1993 VA examination, appellant's back exhibited 80 
degrees' forward flexion, 0 degrees' backward extension, and 
30 degrees' lateroflexion, bilaterally.  No neurologic 
deficits were noted.  On September 1995 VA examination, his 
complaints included back muscle spasms.  Clinically, 
lumbosacral motion was limited, painful, and associated with 
paravertebral muscle spasms.  His gait was essentially 
normal.  On March 1998 VA orthopedic examination, his 
complaints included low back pain with right lower extremity 
radiation and occasional back spasms.  He alleged having had 
work absenteeism of approximately 20 days during the past 
year due to his back disability.  He reported that certain 
movements such as heavy lifting and prolonged standing 
aggravated his back and that he wore a back brace at work.  
He divulged that he was not under a physician's care for his 
back.  Significantly, lumbar area tenderness was clinically 
described as only slight; and back musculature, posture, and 
gait were normal.  Although straight leg raising was 
accomplished to 40 degrees on the right with pain, deep 
tendon reflexes were within normal limits.  The lumbar spine 
exhibited 67 degrees' forward flexion, 17 degrees' backward 
extension, 23 degrees' lateroflexion, bilaterally, and 
rotation was to 26 degrees on the right and 30 degrees on the 
left, with complaints of discomfort.  X-rays of the lumbar 
spine revealed no osteoarthritic changes or 
narrowing/irregularity of the joint spaces.  

Since on that March 1998 VA examination, appellant's low back 
displayed no more than moderate limitation of forward 
flexion, backward extension, and lateroflexion and no more 
than mild limitation of rotation, albeit with some pain on 
motion, and lumbar area tenderness was clinically described 
as only slight, the severity of the lumbosacral strain and 
restriction of low back motions cannot be reasonably 
characterized as more than moderate in degree.  38 C.F.R. 
Part 4, Codes 5292 and 5295.  

While he reported some pain radiation into an extremity, it 
is noted that the deep tendon reflexes were normal.  There 
was some diminished sensation in one toe, but the remainder 
of the foot was normal.  It is not shown that the pathology 
noted is due to the lumbosacral strain.

It does not appear appropriate to rate the service-connected 
low back disability, classified as lumbosacral strain, under 
Diagnostic Code 5293, since Code 5293 is for rating 
intervertebral disc syndrome.  Under Diagnostic Code 5293, a 
20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc), and 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  
However, even assuming arguendo that Diagnostic Code 5293 
applies, the clinical evidence does not reveal severe 
neurologic deficits attributable to the service-connected low 
back disability, particularly since deep tendon reflexes of 
the lower extremities were described as normal on that March 
1998 VA examination.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 
appellant's service-connected lumbosacral strain, manifested 
primarily by no more than moderate overall limitation of 
motion, albeit with some pain on motion, and lumbar area 
tenderness clinically described as slight, is adequately 
compensated for by the currently assigned 20 percent 
evaluation.  It is noted that the examiner in March 1998, 
described "significant" functional impairment.  This is not 
confirmed by the clinical findings, nor is it confirmed by 
the time that the veteran has reportedly had off from work.  
The current rating contemplates some complaints of pain with 
associated functional limitation.  For the reasons discussed 
above, there is no basis for a higher rating.  Atrophy of the 
muscles and other findings set forth in 38 C.F.R. §§ 4.40-
4.45.  It is particularly significant that although appellant 
testified at an October 1999 "Travel Board" hearing, at T2-
12, that his back disability was constantly painful with pain 
intensity "7 out of 10", he stated that muscle spasms were 
only a few a day, that over-the-counter medication 
temporarily relieved the pain, and that the back 
symptomatology did not prevent him from working as an 
electrical assembler, wiring light fixtures in homes and 
businesses.  Furthermore, he testified, at T.6, that there 
were no restrictions on his job due to his back disability.  
It is noted that he has reported missing some time from work, 
but not to an excessive degree.  He apparently has not 
required hospitalization or significant outpatient treatment.  
Some time off from work would be contemplated in the 
assignment of the current compensable rating.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for the 
service-connected low back disability, nor has it markedly 
interfered with employment, particularly since he is 
currently employed.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal, 
for the aforestated reasons.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

An increased rating, in excess of 20 percent, for lumbosacral 
strain is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

